Citation Nr: 0949021	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-06 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System


THE ISSUES

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at Faith 
Regional Health Services on December 1-2, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 administrative decision 
of the Department of Veterans Affairs (VA) Nebraska-Western 
Iowa Health Care System, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical treatment at 
Faith Regional Health Services on December 1-2, 2006, to have 
his appendix removed.  

2.  At the time of the surgery, the Veteran was service-
connected for sinusitis, evaluated as 30 percent disabling; 
chronic mechanical low back strain, disc desiccation of the 
lumbar spine, L2 transverse process, with radiculopathy of 
the right lower extremity, evaluated as 20 percent disabling; 
old radial styloid fracture, tendonitis, right wrist 
(dominant), evaluated as 10 percent disabling; 
musculoligamentous strain, achilles tendonitis, right ankle, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and hearing loss, left ear, evaluated as 
noncompensable; his combined evaluation was 60 percent.  

3.  During the 24-month period preceding the December 2006 
private treatment, the Veteran was not enrolled in the VA 
health care system.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized private medical treatment incurred 
on December 1-2, 2006, are not met.  38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 U.S.C.A. §§ 1725 and 1728.  
Accordingly, VCAA notice is not required because no 
additional evidence could conceivably change the outcome of 
this case.  Because the law and not the evidence is 
dispositive in resolving such question, additional factual 
development would have no bearing on the ultimate outcome.  
Accordingly, VCAA can have no affect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").

At any rate, the Veteran was provided with VCAA notice in 
January 2007.  The VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits.  

The Board is aware that the Veteran's March 2007 VA Form 9 
refers to an attached medical record that the Veteran alleged 
would show that delay of the appendectomy would have been 
hazardous to his health.  This medical record is not before 
the Board.  Nevertheless, the Board finds that it is not 
prejudicial to the Veteran to adjudicate his claim at this 
time.  Whether or not the unauthorized December 2006 private 
appendectomy was done on an emergency basis is not relevant 
to the outcome of this claim.  As discussed below, even if 
the Veteran was in a medical emergency, his claim would still 
fail to satisfy the requisite criteria for reimbursement.  

Turning to the merits of the claim, when all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the Veteran's claim.

The Veteran is seeking reimbursement for the costs of an 
unauthorized private appendectomy done on December 1, 2006, 
at Faith Regional Health Services.  He states that the 
treatment was an emergency.  He asserts that on November 30, 
2006, he went to the emergency room at Antelope Memorial 
Hospital.  That night, he was told by the Administrator on 
Duty at the Omaha VA Medical Center (VAMC) that it was full 
and he should seek treatment where he was.  He was 
transferred to Faith Regional Health Services hospital for 
the appendectomy, which occurred December 1, 2006.  
Therapeutic care was provided on December 2, 2006.

The Veteran states that he had attempted to enroll in the VA 
health system prior to the appendectomy but was unable to do 
so due to VA's failure to provide him an appointment.  
Specifically, he recounts an initial appointment in September 
2005 did not fit his schedule.  He stated that the 
appointment was rescheduled for October 2005 at Grand Island 
VAMC.  He avers that, prior to that date, VA told him that 
his healthcare would be provided at Norfolk Community Based 
Health Care, and that the latter facility, however, never 
contacted him for scheduling. 

A bill from Faith Regional Health Services documents that the 
Veteran was a patient there on December 1-2, 2006.  He 
underwent an appendectomy on December 1.

At the time of the surgery, the Veteran was service-connected 
for sinusitis, evaluated as 30 percent disabling; chronic 
mechanical low back strain, disc desiccation of the lumbar 
spine, L2 transverse process, with radiculopathy of the right 
lower extremity, evaluated as 20 percent disabling; old 
radial styloid fracture, tendonitis, right wrist (dominant), 
evaluated as 10 percent disabling; musculoligamentous strain, 
achilles tendonitis, right ankle, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
hearing loss, left ear, evaluated as noncompensable.  His 
combined evaluation was 60 percent.  

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).  The Board notes that both 38 U.S.C.A. § 1728 and 38 
U.S.C.A. § 1725 were amended by the Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
122 Stat. 4110 (2008).  The Board will discuss below the 
issue of retroactivity of the revised versions of sections 
1725 and 1728.

Section 1728, Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred 
in non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
injury, illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(j); and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See also 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, the Veteran's status-post appendectomy is not 
service-connected.  Nor was he service-connected for a 
condition related to the appendix prior to its removal.  
There is no medical evidence in the record that the Veteran's 
appendix was associated with or aggravating a service-
connected disability.  The record also reflects that the 
Veteran does not have a total disability permanent in nature 
from a service-connected disability, and is not a participant 
in a vocational rehabilitation program under 38 U.S.C.A. 
Chapter 31.  

As the Veteran did not meet one of the conjunctive criteria 
of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, payment or 
reimbursement on this basis must be denied.  Compare Melson 
v. Derwinski, 1 Vet. App. 334, 337 (1991) (noting that use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met), with 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994) (noting that only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Thus, the Board need not 
address the other criteria of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120.  See Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (holding that the Board has the fundamental authority 
to decide a claim in the alternative).  

In addition to section 1728, the Veterans Millennium Health 
Care and Benefits Act (Millennium Bill), which became 
effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2009).

To be eligible for reimbursement under the Millennium Bill 
the veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)	A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)	The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)	The veteran is financially liable to the 
provider of emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)	The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veteran's, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

Again, in order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the above 
enumerated criteria.  See Melson, 1 Vet. App. at 337 (noting 
that use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  

In this case, the evidence shows that the Veteran was not 
enrolled in the VA health care system and had not received 
treatment at a VA facility in the 24-month period preceding 
the unauthorized private medical treatment he received on 
December 1-2, 2006.  Thus, he does not satisfy the criteria 
for payment or under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002.  

The Board is aware of the Veteran's contentions that he was 
not enrolled in the VA health care system solely as a result 
of VA's failure to reschedule him for an appointment at 
Norfolk Community Based Health Care.  However, VA medical 
records show that VA gave him several opportunities to enroll 
in the VA health care system.  The Veteran failed to report 
for VA new patient orientations in March 2005, April 2005 and 
October 2005. 

The applicable regulations implementing the Millenium Bill 
are very specific and provide for payment or reimbursement 
only in certain circumstances.  Because the appellant was not 
enrolled in the VA health care system in the 24 months 
preceding his unauthorized December 2006 private treatment at 
Faith Regional Health Services, at least one of the requisite 
criteria set forth above is not met.  38 U.S.C.A. § 1725(b).  
The Board is sympathetic to the Veteran's argument.  
Nevertheless, the Board cannot grant his claim unless the 
facts of the case meet all the requirements under 38 C.F.R. § 
17.10001-8.  As noted, the provisions in 38 C.F.R. § 17.1002 
are conjunctive, not disjunctive.  Thus, the remaining 
criteria need not be addressed.  See Melson, supra.  

In reaching this decision, the Board notes that on October 
10, 2008, S. 2162, designated as the Veterans' Mental Health 
and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veteran's 
mental health care and also addresses other health care 
related matters.  Relevant to the present case, the new law 
amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied.  
Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment".  See Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, 122 Stat. 4110 (2008).

The Board finds that the Veterans' Mental Health and Other 
Care Improvements Act of 2008 is not retroactive to the 
Veteran's claim.  In the present case, the claimant is 
seeking payment of unreimbursed medical expenses incurred in 
obtaining private emergency room treatment. However, in this 
situation the claimant is not seeking prospective relief by 
way of the payment of monthly disability compensation 
payments, but rather is seeking reimbursement for a debt or 
financial obligation previously incurred. As such, the Board 
finds that the change should not be applied retroactively.  
See Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994); Princess Cruises v. United States, 397 F.3d 1358, 
1363-64 (Fed. Cir. 2005); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at Faith 
Regional Health Services on December 1-2, 2006.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Payment or reimbursement for the costs of unauthorized 
private medical treatment incurred at Faith Regional Health 
Services on December 1-2, 2006, is denied.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


